Wagner, Judge,
delivered the opinion of the court.
In this case the Distinct Court reversed the supposed judgment of the Circuit Court and remanded the cause. Upon an examination of the record it appears that at the trial the cause was submitted to the court, and the only entry made was that the court found for the plaintiff. No final judgment was rendered *210on this finding, and therefore neither appeal nor writ of error would lie.
This was overlooked in the District Court, but its judgment was right, though not for the proper reason, and will be affirmed and the cause remanded back to the Circuit Court in order that the judgment may be perfected.
The other judges concur.